—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered June 7, 1995, convicting him of attempted murder in the second degree, assault in the first degree (three counts), assault in the second degree (three counts), criminal possession of a weapon in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that there was no probable cause to support his arrest in the hallway of an apartment building since he did not raise this contention at the hearing or during the trial (see, People v Adams, 57 NY2d 1035, 1037), and we decline to reach it in the exercise of our interest of justice jurisdiction.
Contrary to the defendant’s contention, the showup, which was conducted in close temporal and spatial proximity to the commission of the shooting (see, People v Duuvon, 77 NY2d *402541, 543; People v Attebery, 223 AD2d 714, 716), was not rendered suggestive under the facts of this case merely because the defendant was handcuffed and in the presence of police officers (see, People v Davis, 232 AD2d 154, 155; People v Aponte, 222 AD2d 304, 305; People v Padilla, 219 AD2d 688, 689; People v Carney, 212 AD2d 721, 722; People v Bitz, 209 AD2d 709, 710).
Rosenblatt, J. P., Miller, Ritter and Copertino, JJ., concur.